These securities have not been approved or disapproved by the Securities and Exchange Commission (“SEC”) or any State Securities Commission, and neither the SEC nor any State Securities Commission has determined that this Prospectus is accurate or adequate. Any representation to the contrary is a criminal offense. Calvert Equity and Asset Allocation Funds Prospectus Class I January 31, 2012 TABLE OF CONTENTS Page FUND SUMMARIES (This section summarizes Fund fees, investment strategies, risks and past performance.) 4 Calvert Signature Strategies ® Calvert Balanced Portfolio 4 Calvert Equity Portfolio 8 Calvert Social Index Fund 11 Calvert Enhanced Equity Portfolio 14 Calvert Capital Accumulation Fund 17 Calvert International Equity Fund 20 Calvert International Opportunities Fund 23 Calvert Small Cap Fund 26 Calvert Solution Strategies ® Calvert Global Alternative Energy Fund 29 Calvert Asset Allocation Funds Calvert Moderate Allocation Fund 32 Calvert Aggressive Allocation Fund 36 ADDITIONAL INFORMATION THAT APPLIES TO ALL FUNDS 40 Buying and Selling Shares 40 Tax Information 40 Payments to Broker/Dealers and Other Financial Intermediaries 40 MORE INFORMATION ON FEES AND EXPENSES (This section provides details on Fund fees and expenses.) 41 MORE INFORMATION ON INVESTMENT STRATEGIES AND RISKS (This section provides details on Fund investment strategies and risks.) 43 Description of Alternative Energy Indices 48 Fund of Funds Structure 48 Portfolio Holdings 49 ABOUT SUSTAINABLE AND SOCIALLY RESPONSIBLE INVESTING (This section describes the sustainable and socially responsible investment criteria of the Funds.) 49 Calvert Signature Strategies ® Investment Selection Process 49 Sustainable and Socially Responsible Investment Criteria 50 Shareholder Advocacy and Corporate Responsibility 53 Page Calvert Solution Strategies ® Investment Selection Process 54 Sustainable and Socially Responsible Investment Criteria 54 Calvert Asset Allocation Funds Investment Selection Process; Sustainable and Socially Responsible Investment Criteria 55 Special Investment Programs 55 High Social Impact Investments 56 Special Equities 56 Manager Discovery Program 57 MANAGEMENT OF FUND INVESTMENTS (This section provides details on Fund investment managers.) 57 About Calvert 57 More Information about the Advisor, Subadvisors and Portfolio Managers 57 Advisory Fees 61 Consulting Fees 62 SHAREHOLDER INFORMATION (This section provides details on how to purchase and sell Fund shares, how shares are valued, and information on dividends, distributions and taxes.) 62 How to Open an Account 62 How Shares are Priced 63 When Your Account will be Credited 64 How to Sell Shares 64 Other Calvert Features/Policies (Exchanges, Market Timing Policy, etc.) 66 Dividends, Capital Gains and Taxes 69 DESCRIPTION OF UNDERLYING FUNDS (This section describes underlying Calvert funds in which the Asset Allocation Funds invest.) 70 SUSTAINABLE AND SOCIALLY RESPONSIBLE INVESTING BY THE UNDERLYING FUNDS (This section provides information about sustainable and socially responsible investing by underlying Calvert funds in which the Asset Allocation Funds invest.) 76 FINANCIAL HIGHLIGHTS (This section provides selected information from the financial statements of the Funds.) 81 Calvert Balanced Portfolio 82 Calvert Equity Portfolio 83 Calvert Social Index Fund 84 Calvert Enhanced Equity Portfolio 85 Calvert Capital Accumulation Fund 86 Calvert International Equity Fund 87 Calvert International Opportunities Fund 88 Calvert Small Cap Fund 89 Calvert Global Alternative Energy Fund 90 Calvert Moderate Allocation Fund 91 Calvert Aggressive Allocation Fund 92 INVESTMENT OBJECTIVE The Fund seeks to achieve a competitive total return through an actively managed portfolio of stocks, bonds, and money market instruments which offer income and capital growth opportunity and which satisfy the investment criteria, including financial, sustainability and social responsibility factors. This objective may be changed by the Fund’s Board of Trustees without shareholder approval. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class I Redemption fee (as a % of amount redeemed or exchanged within 7 days of purchase) 2.00 % Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Class I Management fees 0.55 % Distribution and service (12b-1) fees None Other expenses 0.78 % Acquired fund fees and expenses 0.03 % Total annual fund operating expenses 1.36 % Less fee waiver and/or expense reimbursement 1 (0.61 %) Net expenses 0.75 % 1 The investment advisor has agreed to contractually limit direct net annual fund operating expenses to 0.72% through January 31, 2013. This expense limitation does not limit the acquired fund fees and expenses paid indirectly by a shareholder. Only the Board of Trustees of the Fund may terminate the Fund’s expense cap before the contractual period expires. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that: • you invest $1,000,000 in the Fund for the time periods indicated; • your investment has a 5% return each year; • the Fund’s operating expenses remain the same; and • any Calvert expense limitation is in effect for the period indicated in the fee table above. Although your actual costs may be higher or lower, under these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $7,659 $37,057 $68,634 $158,198 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (“turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the “Example”, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 100% of its portfolio’s average value. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies The Fund typically invests about 60% of its net assets in stocks and 40% in bonds or other fixed-income investments. Stock investments are primarily common stock in large-cap companies. Fixed-income investments are primarily a wide variety of investment grade debt securities, such as corporate debt securities, mortgage-backed securities (including commercial mortgage-backed securities and collateralized mortgage obligations (“CMOs”)), and other asset-backed securities (“ABS”). The Fund invests in debt and mortgage-backed securities issued by government-sponsored enterprises (“GSEs”) such as the Federal National Mortgage Association (“FNMA”) and the Federal Home Loan Mortgage Corporation (“FHLMC”). The Fund may also invest in leveraged loans. The loans in which the Fund will invest are expected to be below-investment-grade quality and to bear interest at a floating rate that resets periodically. In addition, the Fund may invest in repurchase agreements. An investment grade debt security is rated BBB or higher by a nationally recognized statistical rating organization (“NRSRO”), or is an unrated bond determined by the Advisor to be of comparable quality. The Fund may also invest in unrated debt securities. The Fund invests in a combination of stocks, bonds and money market instruments in an attempt to provide a complete investment portfolio in a single product. The Advisor monitors the Fund’s allocation and may rebalance or reallocate the Fund’s assets based on its view of economic and market factors and events. The equity portion of the Fund is primarily a large cap core U.S. domestic portfolio, although the Fund may also invest in foreign stocks and mid-cap stocks. The equity portion of the Fund seeks CALVERT EQUITY AND ASSET ALLOCATION FUNDS PROSPECTUS CLASS I 4 companies that have the potential to outperform the market through exceptional growth and/or valuation improvement. The fixed-income portion of the Fund reflects an active trading strategy, seeking total return. The Fund uses a hedging technique that includes the purchase and sale of U.S. Treasury securities and related futures contracts to manage the duration of the Fund. The Fund may also use futures contracts as a substitute for direct investment in a particular asset class, in order to facilitate the periodic rebalancing of the Fund’s portfolio to maintain its target asset allocation, to make tactical asset allocations and to assist in managing cash. The Subadvisors select the equity investments, while the Advisor manages the fixed-income assets and determines the overall asset class mix for the Fund depending upon its view of market conditions and economic outlook. Sustainable and Socially Responsible Investing. The Fund seeks to invest in companies and other enterprises that demonstrate positive environmental, social and governance performance as they address corporate responsibility and sustainability challenges. Calvert believes that there are long-term benefits in an investment philosophy that attaches material weight to the environment, workplace relations, human rights, Indigenous Peoples’ rights, community relations, product safety and impact, and corporate governance and business ethics. Calvert also believes that managing risks and opportunities related to these issues can contribute positively to company performance as well as to investment performance over time. The Fund has sustainable and socially responsible investment criteria that reflect specific types of companies in which the Fund seeks to invest and seeks to avoid investing. Investments are first selected for financial soundness and then evaluated according to the Fund’s sustainable and socially responsible investment criteria. Investments must be consistent with the Fund’s current investment criteria, including financial, sustainability and social responsibility factors, the application of which is in the economic interest of the Fund and its shareholders. Principal Risks You could lose money on your investment in the Fund, or the Fund could underperform, because of the risks described below. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Management Risk. Individual investments of the Fund may not perform as expected, and the Fund’s portfolio management practices may not achieve the desired result. There is a risk that the Advisor may allocate assets to an asset class that underperforms other asset classes. Stock Market Risk. The stock market may fall in value, causing prices of stocks held by the Fund to fall. Common Stock Risk . Although common stocks have a history of long-term growth in value, their prices fluctuate based on changes in a company’s financial condition, on overall market and economic conditions, and on investors’ perception of a company’s well-being. Large-Cap Company Risk. Large-cap companies may be unable to respond quickly to new competitive challenges such as changes in technology, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Mid-Cap Company Risk. Prices of mid-cap stocks can be more volatile than those of larger, more established companies. Mid-cap companies are more likely to have more limited product lines, fewer capital resources and less depth of management than larger companies. Foreign Securities Risk. Investing in foreign securities involves additional risks relating to political, social, and economic developments abroad. Other risks result from differences between regulations that apply to U.S. and foreign issuers and markets, and the potential for foreign markets to be less liquid and more volatile than U.S. markets. Foreign Currency Risk. Securities that trade or are denominated in currencies other than the U.S. dollar may be adversely affected by fluctuations in currency exchange rates. When the U.S. dollar strengthens relative to a foreign currency, the U.S. dollar value of an investment denominated in that currency will typically fall. Bond Market Risk. The market prices of bonds held by the Fund may fall. Interest Rate Risk. A change in interest rates may adversely affect the value of fixed-income securities. When interest rates rise, the value of fixed-income securities will generally fall. Longer-term securities are subject to greater interest rate risk. Credit Risk. The credit quality of fixed-income securities may deteriorate, which could lead to default or bankruptcy of the issuer where the issuer becomes unable to pay its obligations when due. Mortgage-Backed and Asset-Backed Securities Risk. The value of investments in mortgage-backed and asset-backed securities is subject to interest rate risk and credit risk. These securities are also subject to the risk that borrowers will prepay the principal on their loans more quickly than expected (prepayment risk) or more slowly than expected (extension risk), which will affect the yield, average life and price of the securities. In addition, faster than expected prepayments may cause the Fund to invest the prepaid principal in lower yielding securities and slower than expected prepayments may reduce the potential for the Fund to invest in higher yielding securities. Mortgage-Backed Securities Risk (Government-Sponsored Enterprises). Debt and mortgage-backed securities issued by GSEs such as FNMA and FHLMC are neither insured nor guaranteed by the U.S. Treasury and are not backed by the full faith and credit of the U.S. Government. Such securities are only supported by the credit of the GSE. The U.S. government has provided financial support to FNMA and FHLMC, but there can be no assurance that it will support these or other GSEs in the future. CALVERT EQUITY AND ASSET ALLOCATION FUNDS PROSPECTUS CLASS I 5 Collateralized Mortgage Obligation and Structured Asset-Backed Securities Risk. A CMO is a multiclass bond that is backed by a pool of mortgage loans or mortgage-backed securities. A structured ABS is a multiclass bond that is typically backed by a pool of auto loans, credit card receivables, home equity loans or student loans. A CMO or structured ABS is subject to interest rate risk, credit risk, prepayment risk and extension risk. In addition, if the Fund holds a class of a CMO or a structured ABS that is subordinated to other classes backed by the same pool of collateral, the likelihood that the Fund will receive payments of principal may be substantially limited. Leveraged Loan Risk. Leveraged loans are subject to the risks typically associated with debt securities, such as credit risk discussed above. In addition, leveraged loans, which typically hold a senior position in the capital structure of a borrower, are subject to the risk that a court could subordinate such loans to presently existing or future indebtedness or take other action detrimental to the holders of leveraged loans. Leveraged loans are also subject to the risk that the value of the collateral, if any, securing a loan may decline, be insufficient to meet the obligations of the borrower, or be difficult to liquidate. Some leveraged loans are not as easily purchased or sold as publicly-traded securities and others are illiquid, which may make it more difficult for the Fund to value them or dispose of them at an acceptable price. Below-investment-grade leveraged loans are usually more credit sensitive. Unrated Security Risk. Unrated securities may be less liquid than rated securities determined to be of comparable quality. The Fund’s purchase of unrated securities depends on the Advisor’s analysis of credit risk without the assessment of an NRSRO. Active Trading Strategy Risk. The fixed-income portion of the Fund employs an active style that seeks to position the Fund with securities that offer the greatest price appreciation while minimizing risk. This style can result in higher turnover (exceeding 100%), may translate to higher transaction costs and may increase your tax liability. Futures Contracts Risk. The value of a futures contract tends to increase and decrease in tandem with the value of the underlying instrument. The price of futures can be highly volatile; using them could lower total return, and the potential loss from futures can exceed the Fund’s initial investment in such contracts. Repurchase Agreement Risk. A repurchase agreement exposes the fixed income portion of the Fund to the risk that the party that sells the security may default on its obligation to repurchase it. The Fund may lose money because it cannot sell the security at the agreed-upon time and price or the security loses value before it can be sold. Performance The following bar chart and table show the Fund’s annual returns and its long-term performance, which give some indication of the risks of investing in the Fund. The bar chart shows how the performance of the Class I shares has varied from year to year. The table compares the Fund’s performance over time with that of a broad-based securities market index, a composite index and an average. The Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. For updated performance information, visit www.calvert.com. No shareholders held Class I shares for the period June 30, 2003 through December 27, 2004. Performance results for Class I shares for this period reflect the performance of Class A shares at net asset value. Actual Class I share performance would have been higher than Class A share performance because Class I, unlike Class A, has no Rule 12b-1 fees. Calendar Year Total Returns Quarter Total Ended Return Best Quarter (of periods shown) 9/30/09 11.60 % Worst Quarter (of periods shown) 12/31/08 -18.11 % After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your tax situation and may differ from those shown. The after-tax returns shown are not relevant to you if you hold your Fund shares through a tax-deferred arrangement such as a 401(k) plan or individual retirement account. The return after taxes on distributions and sale of Fund shares may be higher than the return before taxes because the calculation assumes that shareholders receive a tax benefit for capital losses incurred on the sale of their shares. Average Annual Total Returns (as of 12/31/11) 1 year 5 years 10 years Class I: Return before taxes 3.80 % 1.32 % 3.24 % Return after taxes on distributions 3.49 % 0.71 % 2.68 % Return after taxes on distributions 2.69 % 0.94 % 2.56 % and sale of Fund shares Russell 1000 Index 1.50 % -0.02 % 3.34 % (reflects no deduction for fees, expenses or taxes) Balanced Composite Index* 4.24 % 2.71 % 4.55 % (reflects no deduction for fees, expenses or taxes) Lipper Mixed-Asset Target Allocation -1.30 % 0.63 % 3.80 % Growth Funds Avg. (reflects no deduction for taxes) CALVERT EQUITY AND ASSET ALLOCATION FUNDS PROSPECTUS CLASS I 6 * The Fund also shows the Balanced Composite Index (60% Russell 1000 Index; 40% Barclays Capital U.S. Credit Index) because it is more consistent with the Fund’s portfolio construction process and represents a more accurate reflection of the Fund’s anticipated risk and return patterns. PORTFOLIO MANAGEMENT Investment Advisor. Calvert Investment Management, Inc. (“Calvert” or the “Advisor”) Allocation of Assets and Portfolio Managers: Portfolio Length of Time Manager Name Title Managing Fund Natalie A. Trunow Senior Vice President, Chief Since Investment Officer - Equities, September 2008 Calvert Fixed-Income Investments: Portfolio Length of Time Manager Name Title Managing Fund Matthew Duch Vice President, Portfolio Since Manager, Calvert September 2011 Equity Investments: Investment Subadvisors. New Amsterdam Partners LLC (“New Amsterdam”) and Profit Investment Management (“Profit”) Portfolio Length of Time Manager Name Title Managing Fund Michelle Clayman, Managing Partner, Chief Since June 2004 CFA Investment Officer, New Amsterdam Nathaniel Paull, CFA Partner, Senior Portfolio Since June 2004 Manager, New Amsterdam Eugene A. Profit Chief Executive Officer, Since October 2002 Profit For important information on buying and selling shares, taxes and financial intermediary compensation, please turn to “Additional Information that Applies to All Funds” on page 40 of this Prospectus. CALVERT EQUITY AND ASSET ALLOCATION FUNDS PROSPECTUS CLASS I 7 INVESTMENT OBJECTIVE The Fund seeks growth of capital through investment in stocks of issuers in industries believed to offer opportunities for potential capital appreciation and which meet the Fund’s investment criteria, including financial, sustainability and social responsibility factors. This objective may be changed by the Fund’s Board of Trustees without shareholder approval. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class I Redemption fee (as a % of amount redeemed or exchanged within 7 days of purchase) 2.00 % Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Class I Management fees 0.60 % Distribution and service (12b-1) fees None Other expenses 0.07 % Acquired fund fees and expenses 0.02 % Total annual fund operating expenses 0.69 % Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that: • you invest $1,000,000 in the Fund for the time periods indicated; • your investment has a 5% return each year; and • the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, under these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $7,049 $22,071 $38,415 $85,854 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (“turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the “Example”, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 41% of its portfolio’s average value. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies The Fund normally invests at least 80% of its net assets, including borrowings for investment purposes, in equity securities (common stock). The Fund will provide shareholders with at least 60 days’ notice before changing this 80% policy. The Fund invests primarily in common stocks of U.S. large-cap companies. The Fund defines large-cap companies as those whose market capitalization falls within the range of the Standard & Poor’s (“S&P”) 500 Index ($1.6 billion to $406 billion as of December 31, 2011). The Fund normally seeks to have a weighted average market capitalization of at least $20 billion. The Fund may also invest in mid-cap stocks and may invest up to 25% of its net assets in foreign stocks. The Subadvisor looks for established companies with a history of steady earnings growth. The Subadvisor selects companies based on its opinion that the company has the ability to sustain growth through high profitability and that the stock is favorably priced with respect to those growth expectations. Sustainable and Socially Responsible Investing. The Fund seeks to invest in companies and other enterprises that demonstrate positive environmental, social and governance performance as they address corporate responsibility and sustainability challenges. Calvert believes that there are long-term benefits in an investment philosophy that attaches material weight to the environment, workplace relations, human rights, Indigenous Peoples’ rights, community relations, product safety and impact, and corporate governance and business ethics. Calvert also believes that managing risks and opportunities related to these issues can contribute positively to company performance as well as to investment performance over time. The Fund has sustainable and socially responsible investment criteria that reflect specific types of companies in which the Fund seeks to invest and seeks to avoid investing. CALVERT EQUITY AND ASSET ALLOCATION FUNDS PROSPECTUS CLASS I 8 Investments are first selected for financial soundness and then evaluated according to the Fund’s sustainable and socially responsible investment criteria. Investments must be consistent with the Fund’s current investment criteria, including financial, sustainability and social responsibility factors, the application of which is in the economic interest of the Fund and its shareholders. Principal Risks You could lose money on your investment in the Fund, or the Fund could underperform, because of the risks described below. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Management Risk. Individual investments of the Fund may not perform as expected, and the Fund’s portfolio management practices may not achieve the desired result. Stock Market Risk. The stock market may fall in value, causing prices of stocks held by the Fund to fall. Common Stock Risk . Although common stocks have a history of long-term growth in value, their prices fluctuate based on changes in a company’s financial condition, on overall market and economic conditions, and on investors’ perception of a company’s well-being. Large-Cap Company Risk. Large-cap companies may be unable to respond quickly to new competitive challenges such as changes in technology, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Mid-Cap Company Risk. Prices of mid-cap stocks can be more volatile than those of larger, more established companies. Mid-cap companies are more likely to have more limited product lines, fewer capital resources and less depth of management than larger companies. Growth Company Risk. Prices of growth company securities may fall more than the overall equity markets due to changing economic, political or market conditions or disappointing growth company earnings results. Growth stocks also generally lack the dividends of some value stocks that can cushion stock prices in a falling market. Foreign Securities Risk. Investing in foreign securities involves additional risks relating to political, social, and economic developments abroad. Other risks result from differences between regulations that apply to U.S. and foreign issuers and markets, and the potential for foreign markets to be less liquid and more volatile than U.S. markets. Foreign Currency Risk. Securities that trade or are denominated in currencies other than the U.S. dollar may be adversely affected by fluctuations in currency exchange rates. When the U.S. dollar strengthens relative to a foreign currency, the U.S. dollar value of an investment denominated in that currency will typically fall. Performance The following bar chart and table show the Fund’s annual returns and its long-term performance, which give some indication of the risks of investing in the Fund. The bar chart shows how the performance of the Class I shares has varied from year to year. The table compares the Fund’s performance over time with that of an index and an average. The Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. For updated performance information, visit www.calvert.com. Calendar Year Total Returns Quarter Total Ended Return Best Quarter (of periods shown) 6/30/09 18.18 % Worst Quarter (of periods shown) 12/31/08 -24.28 % After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your tax situation and may differ from those shown. The after-tax returns shown are not relevant to you if you hold your Fund shares through a tax-deferred arrangement such as a 401(k) plan or individual retirement account. The return after taxes on distributions and sale of Fund shares may be higher than the return before taxes because the calculation assumes that shareholders receive a tax benefit for capital losses incurred on the sale of their shares. CALVERT EQUITY AND ASSET ALLOCATION FUNDS PROSPECTUS CLASS I 9 Average Annual Total Returns (as of 12/31/11) 1 year 5 years 10 years Class I: Return before taxes -1.70 % 2.18 % 3.84 % Return after taxes on distributions -2.36 % 1.63 % 3.48 % Return after taxes on distributions -0.24 % 1.79 % 3.29 % and sale of Fund shares S&P 500 Index 2.11 % -0.25 % 2.92 % (reflects no deduction for fees, expenses or taxes) Lipper Large-Cap Growth Funds Avg -1.91 % 0.96 % 1.94 % (reflects no deduction for taxes) PORTFOLIO MANAGEMENT I nvestment Advisor. Calvert Investment Management, Inc. (“Calvert” or the “Advisor”) Investment Subadvisor. Atlanta Capital Management Company, LLC (“Atlanta Capital”) Portfolio Length of Time Manager Name Title Managing Fund Richard B. England, Managing Director - Equities Since July 2006 CFA and Principal, Atlanta Capital Paul J. Marshall, Vice President and Principal, Since March 2009 CFA Atlanta Capital For important information on buying and selling shares, taxes and financial intermediary compensation, please turn to “Additional Information that Applies to All Funds” on page 40 of this Prospectus. CALVERT EQUITY AND ASSET ALLOCATION FUNDS PROSPECTUS CLASS I 10 INVESTMENT OBJECTIVE The Fund seeks to match the performance of the Calvert Social Index
